I have Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 11/9/20.  Claim(s) 1-12, 14, and 16-18 are cancelled.  Claim(s) 13, 15, and 19-24 are pending.  Claim(s) 13, 15, and 19-24 are examined herein. 
Applicant's amendments to the claims have rendered the double patenting rejection over 9,950,994 B2 of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to the scope of the claims in 10,568,320 B2 being specifically drawn to tyramine and not derivatives thereof (both in the instant arguments and in the arguments of record in the prosecution of the patent) have been fully considered and found persuasive.  Therefore the double patenting rejection over 10,568,320 B2 of the last Office action are hereby withdrawn.
The following new rejection will now apply.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 13, 15, 16, and 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,950,994 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are generally drawn to a method of disrupting reproduction of ants comprising administering one of formulas I-III, shown below, in an amount effective to disrupt reproduction, wherein the ants are members of a genus selected from Monomorium, Myrmicaria, Megalomyrmex, Trachymyrmex, and Cyphomyrmex.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent is generally drawn to the method of controlling ants comprising delivering to the ants an effective amount of a composition comprising one or more compounds of a formula selected from the group consisting of Formula I-III, as above, with narrower definitions of R and R’.
Looking to the patent for definition of the claimed term ants, the patent clarifies that the compositions and methods are intended to be used for the control of Monomorium, Myrmicaria, Solenopsis, Megalomyrmex, Trachymyrmex, Cyphomyrmex, and Atta, which encompasses the instant genera.
With respect to the effective amount of the instant claims, the instant disclosure does not recite a per se amount, and only teaches that an appropriate amount should 
The compounds of the patent anticipate those of the instant claims and the target population is embraced by the patent and is thus an obvious sub-genus, the only significant difference is the instant limitation drawn to disrupting reproduction versus the patented limitation of controlling ants.
However, the instant limitation is related to the mechanism of action of the claimed compounds.  Both sets of claims require the same compositions to contact the same target population, and the resultant mechanisms/activities/properties would necessarily follow.  As such it is not a difference between the instant and the patented claims, and the patented claims anticipate the instant claims.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.


Response to Arguments
The arguments are generally drawn to a withdrawn rejection, however for the sake of compact prosecution, the Examiner will address them inasmuch as they might apply to the new rejection of record.
The Applicant argues “the '994 patent generally recites methods of controlling ants but fails to recite any specific limitations related to (1) disrupting reproduction; (2) an amount of composition that would be effective for disrupting reproduction; and (3) wherein the ants are members of a genus selected from Monomorium, Myrmicaria, Megalomyrmex, Trachymyrmex, and Cyphomyrmex (i.e., a selection of population).”
This is not found persuasive.
As stated above in the new rejection, the limitations argued are properly addressed.  The patent discloses that same composition being applied in the same amounts to an obvious sub-genus of the patent, and thus the instant claims are obvious in light of the patent.

Conclusion
Claim(s) 1-12, 14, and 16-18 are cancelled.  Claim(s) 13, 15, and 19-24 are pending.  Claim(s) 13, 15, and 19-24 are rejected.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627